UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4949


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSAND FARMER, a/k/a Johan Farmer,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00271-FL-3)


Submitted:   May 17, 2012                     Decided:   June 5, 2012


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Josand          Farmer    was    found   guilty     of    one    count      of

participating in a conspiracy to distribute and possess with the

intent to distribute fifty or more grams of cocaine base, one

kilogram    or       more    of   phencyclidine,     and   a    quantity      of   3,   4

methylenedioxymethamphetamine, in violation of 21 U.S.C. § 846

(2006),     and      two     counts    of    distributing       cocaine      base,      in

violation of 21 U.S.C. § 841(a)(1) (2006).                     He was sentenced to

three concurrent terms of 360 months’ imprisonment.                        We affirm.

            On appeal, Farmer’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he can find no meritorious issues for appeal.                              Counsel

seeks our review of whether Farmer’s conspiracy conviction was

supported       by     sufficient       evidence,       whether      the     Government

vindictively filed a 21 U.S.C. § 851 (2006) notice after Farmer

elected    to     stand      trial,    and    whether    Farmer’s      sentence      was

manipulated because law enforcement agents made repeated drug

transactions with members of the conspiracy.

            The district court twice denied Farmer’s motions for a

judgment of acquittal during trial.                     We review the denial of

such a motion de novo.                United States v. Smith, 451 F.3d 209,

216 (4th Cir. 2006).              A defendant challenging the sufficiency of

the evidence faces a heavy burden.                   United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997).                 We will sustain a verdict

                                             2
“if, viewing the evidence in the light most favorable to the

prosecution,        the    verdict       is    supported       by    ‘substantial

evidence.’”      Smith, 451 F.3d at 216.               Substantial evidence is

“evidence    that    a    reasonable     finder   of    fact   could      accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”              Id. (internal quotation marks

omitted).      “Reversal for insufficient evidence is reserved for

the   rare    case    where      the    prosecution’s     failure      is   clear.”

Beidler, 110 F.3d at 1067 (internal quotation marks omitted).

             We do not find anything approaching a clear failure by

the   prosecution.         Multiple      witnesses     testified     to     Farmer’s

direct   involvement        in     the     drug   distribution         conspiracy.

Although Farmer testified to the contrary, and maintains in his

pro se supplemental brief that the Government’s witnesses were

lying, we are mindful that “the jury, not the reviewing court,

weighs   the     credibility       of    the   evidence     and     resolves       any

conflicts in the evidence presented.”             Beidler, 110 F.3d at 1067

(internal quotation marks and brackets omitted).                    We find that

the   evidence      was   sufficient      to   support    Farmer’s      conspiracy

conviction.

             We similarly find that Farmer was not the victim of

vindictive prosecution based on the Government’s filing of a 21

U.S.C. § 851 notice after Farmer elected to stand trial.                           The

Government’s decision to seek a stiffer penalty at trial does

                                          3
not rise to the level of vindictive prosecution.                                  See United

States v. Morsley, 64 F.3d 907, 920 (4th Cir. 1995); see also

Bordenkircher v. Hayes, 434 U.S. 357, 363-65 (1978).                               Nor do we

find    that    Farmer      was    the    victim         of    sentencing        manipulation

because law enforcement agents monitored six drug transactions

with members of the conspiracy instead of initiating arrests

after the first transaction.                Such investigative efforts do not

rise to the level of outrageousness necessary to support a claim

of sentencing manipulation.               See United States v. Jones, 18 F.3d

1145,   1154-55      (4th    Cir.    1994).           We      have    reviewed     the   other

issues raised by Farmer in his pro se supplemental brief and

find none to be meritorious.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Farmer, in writing, of the right to

petition   the      Supreme       Court   of       the    United      States     for   further

review.        If   Farmer       requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in    this    court      for      leave    to   withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Farmer.

               We dispense with oral argument because the facts and

legal   contentions         are    adequately            presented     in   the    materials

                                               4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5